Name: Council Regulation (EEC) No 3276/84 of 22 November 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/4 Official Journal of the European Communities 24. 11 . 84 COUNCIL REGULATION (EEC) No 3276/84 of 22 November 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products the relevant sectors, suspension measures should be taken only temporarily by fixing their period of vali ­ dity by reference to the interests of Community production , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Commu ­ nity, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accu ­ rately short-term trends in the economic situation in HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. These suspensions shall be applicable from 1 January to 30 June 1985. Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1984. For the Council The President J. BRUTON 24. 11 . 84 Official Journal of the European Communities No L 307/5 ANNEX CCT heading No Description R, auto du ite of nomous 7 (% ) ex 03.01 B I e) 1 Piked dog-fish (Squalus acanthias), fresh, chilled or frozen , whole , headless or in pieces 6 ex 03.02 A I f) Saithe (Pollachius virens), salted or in brine, whole, headless or in pieces , intended for smoking or drying (a) 9 ex 03.02 A II d) Fillets of saithe (Pollachius virens), salted or in brine, intended for smoking or drying (a) 10 ex 07.03 E Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 0 ex 07.04 B Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identi ­ fiable slices or pieces, intended for treatment other than simple repacking for retail sale (a) (c) 0 ex 07.04 B Sweet red or green peppers, dried, dehydrated or evaporated, in pieces, with a moisture content not exceeding 9,5 % but not further prepared 10 ex 15.07 D lb) 2 Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8,5 % and a maximum of 1 2 % of palmitic acid esters,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters ,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters ,  a minimum of 7,4 % and a maximum of 1 1 % of linoleic acid esters, and containing :  not more than 5 millimoles of free fatty acid per kg of oil,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 125 ECU per 100 kg net weight, plus a compensatory amount in certain conditions ex 16.05 A Crabs of the species 'King' (Paralithodes camtchaticus), 'Hanasaki' (Parali ­ thodes brevipes), 'Kegani ' (Erimacrus isenbecki), and 'Queen ' (Chionocetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' (Neolithodes asper ­ rimus) and Lithodes antarctica, simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more 0 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis ' boiled in water and shelled, whether or not frozen or dried, intended for the industrial process ­ ing of products falling within heading No 16.05 (a) (c) 17,5 ex 16.05 B Lobster flesh , cooked, to be used by the processing industry for the manu ­ facture of butters based on lobster, pastes , pates, soups or sauces (a) (c) 10 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings .